DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 12, 2021 has been entered.
 

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-10) in the reply filed on November 6, 2019 is acknowledged.


Claim Rejections - 35 USC § 101

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 1 and its dependent claims are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 1 positively recites the human body “the second elongate member forms a bore having an insertion opening in tissue” in the seventh paragraph. It is suggested applicant recite “able to form[[s]] a bore” or other similar functional language to overcome the rejection. 
Claims dependent off claim 1 are also rejected due to their dependency to claim 1. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 20 recites the limitation "a plurality of cutting elements" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is not clear if this is referring to the “at least one cutting element” recited in claim 1 or different cutting elements. The examiner will treat the term as referring to that recited in claim 1. It is suggested to recite “the at least one cutting element includes a plurality of cutting elements..” to overcome the rejection. Claim 21 is also rejected as being dependent off claim 20. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 6, 8-10, 20-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kraft US 2003/0225364 in view of O’Neil US 2008/0177294 and Kaiser US 2012/0245585. 
Regarding Claim 1, Kraft discloses a bore forming member comprising: 
a first elongate member (#101 having a lumen (Fig 2-3), at least a portion of the first elongate member is generally linear (Fig 1-3); 
a second elongate member (#105) having a lumen (lumen for #107 and a tapered tip for piercing tissue (#131, Fig 6, paragraph 75, the second elongate member being received in the lumen of the first elongate member and capable of moving with respect to the first elongate member (Fig 3);
a third elongate member (#107), the third elongate member being received in the lumen of the second elongate member (Fig 4a), wherein the second elongate member is capable of being moved from a first configuration to a second configuration (paragraph 69), 

wherein the second elongate member forms a bore having an insertion opening in tissue (paragraph 75, sharp tip #130 enters tissue to form an insertion opening and further drilling create a bore), 
wherein the bore has a generally constant diameter (Fig 3, 6a, paragraph 75, when drilling through tissue, the diameter of the bore would be about the diameter of #105 which is cylindrical and thus the bore would also have a generally constant diameter) and a curvilinear trajectory (Fig 3, paragraph 69 able to drill into bone while in the curved second configuration so that the bore to be formed would also be curvilinear), and
 wherein the trajectory of the bore extends along an axis that angled with respect to an axis of the bore at the insertion opening (as discussed above, the device of Kraft is able to drill a curvilinear bore and thus the trajectory would be angled with respect to an axis of the bore at the insertion opening).
Regarding Claim 2, Kraft discloses when the second elongate member is disposed in the lumen of the first elongate member, the second elongate member is in 
Regarding Claim 3, Kraft discloses when a distal portion of the second elongate member is disposed outside the lumen of the first elongate member, the distal portion of the second elongate member is generally curved (as seen in Fig 3).
Regarding Claim 8, Kraft discloses the distal end of the second elongate member includes a tip portion (#130), the tip portion having a generally frustoconical shape (#131, Fig 6a-6b). 
Kraft discloses the second member is moveable via the third member (paragraph 69) where material such as Nitinol to provide directionality upon entry into body tissue or body cavity (paragraph 69) but does not disclose wherein the third elongate member is biased to the second configuration such that movement of the third elongate member outside of the first elongate member causes the third elongate member to move from the first configuration to the second configuration and causes a corresponding movement of the second elongate member. Kraft discloses a tapered tip (#131) where the distal end of the second elongate member can come in a variety of different configurations (Fig 6a-6c, paragraph 75) but does not disclose the second elongate member having at least one cutting element disposed proximally of the tapered tip and circumferentially around an outer surface and adapted to cut tissue to create a bore for receiving an implant. 
O’Neil discloses a first elongated member (#322), a second elongated member (#324), and a third elongated member (#332) wherein the third elongate member is flexible and is capable of being moved from a first configuration to a second 
Kaiser discloses a flexible elongate member (Fig 8b) having a tapered tip (#150), the second elongate member having at least one cutting element (#128) disposed proximally of the tapered tip and circumferentially around an outer surface (Fig 5) and adapted to cut tissue to create a bore for receiving an implant (Fig 8b, paragraph 39), where the cutting elements provide for axial and/or transverse cutting (paragraph 39). Regarding Claim 6, Kaiser discloses the second elongate member includes a plurality of cutting portion (teeth or flutes #128, paragraph 39) disposed on the distal end portion (Fig 5, 8b). Regarding Claim 20-21, Kaiser discloses the second elongate member includes a plurality of cutting elements (teeth or flutes #128, paragraph 39) each disposed proximally of the tapered tip and circumferentially around an outer surface (Fig 
It would have been obvious to one having ordinary skill in the art at a time before the invention was made to modify Kraft to have the third elongate member be made of Nitinol and biased to the second configuration (when moved from the first elongated member and exposed to body temperature) in view of O’Neil above because this provides a known material for the third elongated member to move the second and this elongated members from a generally linear shape to a generally curved shape. 
It would have also been obvious to one having ordinary skill in the art at a time before the effective file date of the claimed invention to modify Kraft as modified to have the second elongate member include the cutting elements in view of Kaiser because this is a known alternative type of cutting end and which also provides for axial and/or transverse cutting. It is noted that with the modification, one is able to place an implant in the created bore. It is noted that a method of use is not being claimed and the implant and bore are only functionally recited. 
It is noted that with the modification in view of O’Neil, Kraft as modified would still be able to form the curvilinear bore (as discussed above) since the modification does not change the operation of Kraft as it is still able to drill while in the curved second configuration. Likewise, the modification in view of Kaiser does not change the operation of Kraft but modifies the drill tip and it is also still able to drill into tissue and form a curvilinear bore. It is also noted that the curvilinear configuration of a bore to be drilled is based on the second elongate member being maintained in the curved second 
Regarding Claim 9, Kraft as modified discloses the third elongate member is formed with a shape memory alloy (paragraph 99 in O’Neil). 
Regarding Claim 10, Kraft as modified discloses the third elongate member is used to move the second elongate member from the first configuration to the second configuration (paragraph 69 in Kraft, paragraph 99 in O’Neil).

Regarding Claim 4, Kraft as modified discloses the curvature of the distal end of the second elongate member is at an angle less than 90 degrees (Fig 3 in Kraft) but does not disclose the angle is between 5 degrees and 90 degrees. 
It would have been obvious to one having ordinary skill in the art at a time before the invention was made have the angle be between 5 degrees and 90 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kraft US 2003/0225364, O’Neil US 2008/0177294 and Kaiser US 2012/0245585, as applied to claim 1 above, and in further view of McCoy US 4,601,705. 
With regards to Claim 5, Kraft as modified discloses that the second elongate member can be flexible (paragraph 67 in Kraft) but does not disclose the second 
McCoy further teaches a biocompatible second elongate member (#12, abstract) that is flexible, able to be moved from a generally linear configuration (Fig 1) to a generally curved configuration (as indicated by the arrows in Fig 1, Col 4 lines 55-67, Col 5 lines 1-20) and made from a flexible polymer (Col 3 lines 10-20).
It would have been obvious to one having ordinary skill in the art at a time before the invention was made to modify Kraft as modified to have the second member be made out of a polymer in view of McCoy above because a polymer is a known type of flexible biocompatible material that allows the second member to be moved from a generally linear configuration to a generally curved configuration.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. New rejections were made in view of applicant’s amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN CHRISTOPHER L MERENE whose telephone number is (571)270-5032.  The examiner can normally be reached on Mon-Fri 8:30 am - 6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773